DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record and searched to date does not disclose or suggest the claimed method of measuring impedance of a fuel cell stack in a vehicle particularly the method comprising impedance measurement during driving of the vehicle driven by power of the fuel cell stack, turning off a first relay connected between the fuel cell stack and a battery charged by the fuel cell stack when the impedance measurement is requested, and connecting a stack load to the fuel cell stack via a second relay and supplying air to the fuel cell stack, and measuring the impedance of the fuel cell stack.
The claimed method provides an accurate way of determining the impedance of a fuel cell stack during driving of a vehicle (Specification p. 2) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
	The closest prior art of record is considered to be US2010/0279186 to Kanie (“KANIE”). KANIE discloses a fuel cell and battery system (abstract) coupled to a 
	KANIE does not disclose or suggest (1) measuring impedance while the vehicle is driving, (2) turning off a first relay connected between the fuel cell stack and a battery charged by the fuel cell stack when the impedance measurement is requested, and (3) connecting a load to the fuel cell stack via a second relay and supplying air to the fuel cell stack as required by the claimed impedance measurement method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729